UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8136


CORNELIUS MAURICE REGAN,

                Petitioner - Appellant,

          v.

TRACY JOHNS, LSCI; HARLEY LAPMAN, US Bureau of Prisons;
LAURA P. TAYMAN, Assistant US Attorney, Eastern District of
Virginia, et al.,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-hc-02055-D)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cornelius Maurice Regan, Appellant Pro Se. Michael Bredenberg,
OFFICE OF THE UNITED STATES ATTORNEY, Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina,
Michael Lockridge, Special Assistant United States Attorney,
Butner, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cornelius Maurice Regan, a federal prisoner, appeals

the    district   court’s     order   denying     relief    on    his   28   U.S.C.

§ 2241 (2006) petition.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by    the   district   court.     Regan     v.   Johns,    No.    5:08-hc-02055-D

(E.D.N.C.     Sept.    18,   2009).    We    dispense      with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                       2